            Case 3:16-cv-00370-GPC-LL Document 124 Filed 01/15/21 PageID.2190 Page 1 of 4



            1      COOLEY LLP
                   MICHELLE C. DOOLIN (179445)
            2      (mdoolin@cooley.com)
                   4401 Eastgate Mall
            3      San Diego, CA 92121
                   Telephone: (858) 550-6000
            4      Facsimile: (858) 550-6420
            5      COOLEY LLP
                   ANDREW W. BARR (pro hac vice)
            6      (abarr@cooley.com)
                   380 Interlocken Crescent, Suite 900
            7      Broomfield, CO 80021
                   Telephone: (720) 566-4000
            8      Facsimile: (720) 566-4099
            9      Attorneys for Defendant
                   The Children’s Place, Inc.
          10

          11                             UNITED STATES DISTRICT COURT
          12                          SOUTHERN DISTRICT OF CALIFORNIA
          13

          14       MONICA RAEL and ALYSSA                Case No. 16CV0370-GPC-LL
                   HEDRICK, on behalf of themselves
          15       and all others similarly situated,    JOINT STATUS CONFERENCE
                                                         REPORT
          16                      Plaintiffs,
          17             v.                              Judge: Hon. Gonzalo P. Curiel
                                                         Ctrm: Schwartz–2D
          18       THE CHILDREN’S PLACE, INC., a
                   DELAWARE corporation, and DOES
          19       1-50, inclusive,
          20                      Defendant.
          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                    STATUS CONFERENCE REPORT
   SAN DIEGO                                                            CASE NO. 16CV0370-GPC-LL
            Case 3:16-cv-00370-GPC-LL Document 124 Filed 01/15/21 PageID.2191 Page 2 of 4



            1                               STATUS CONFERENCE REPORT
            2            Plaintiffs Monica Rael and Alyssa Hedrick (“Plaintiffs”) and Defendant The
            3      Children’s Place, Inc. (“TCP”) hereby provide this Status Conference Report due to the
            4      upcoming status conference scheduled for January 19, 2021. (Dkt. 122.)
            5            This Court ordered the parties to meet and confer regarding the matters presented
            6      in the status reports filed on December 11 and December 13, 2020. (Dkt. 119.) The
            7      parties met and conferred several times after this Court’s order and appeared to be close
            8      to reaching a final resolution regarding whether and how to move forward with the
            9      settlement that was preliminarily approved by this Court. However, due to the holidays
          10       and certain outstanding issues, the parties have not yet finished these discussions. This
          11       Court granted the Parties a brief, one-week continuance for the status conference from
          12       January 12, 2021, to January 19, 2021. (Dkt. 122.)
          13             Over the past week, the parties have continued to meet and confer regarding the
          14       settlement and how to move forward. Despite the parties’ good faith efforts, there
          15       remain outstanding issues. Therefore, the parties respectfully request that the status
          16       conference scheduled for January 19, 2021, at 1:00 p.m. be continued for at least two
          17       weeks. The parties request a status conference to occur on February 2, 2021, or as soon
          18       thereafter as is convenient for this Court. In the meantime, the parties will continue to
          19       meet and confer in order to provide this Court with a final statement at the status
          20       conference.
          21             Counsel for Defendant certifies that content of this document is acceptable to all
          22       persons required to sign the document and that Mr. Carpenter has provided his express
          23       authorization to place his electronic signature on this joint status report.
          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                               STATUS CONFERENCE REPORT
   SAN DIEGO
                                                               1.                  CASE NO. 16CV0370-GPC-LL
            Case 3:16-cv-00370-GPC-LL Document 124 Filed 01/15/21 PageID.2192 Page 3 of 4



            1      Dated:       January 15, 2021
            2      CARLSON LYNCH                    COOLEY LLP
            3

            4      /s/ Todd Carpenter               /s/ Michelle Doolin
                   Todd Carpenter                   Michelle C. Doolin
            5
                   Attorneys for Plaintiffs         Attorneys for Defendant
            6                                       THE CHILDREN’S PLACE, INC.
            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                    STATUS CONFERENCE REPORT
   SAN DIEGO
                                                     2.                 CASE NO. 16CV0370-GPC-LL
            Case 3:16-cv-00370-GPC-LL Document 124 Filed 01/15/21 PageID.2193 Page 4 of 4



            1                                     CERTIFICATE OF SERVICE
            2

            3               I, Michelle C. Doolin, certify that on January 15, 2021, I caused a copy of the
            4      foregoing document to be filed via the Court’s CM/ECF system, which will
            5      automatically serve notice upon all counsel of record.
            6

            7
                   Dated:      January 15, 2021               By: /s/ Michelle Doolin
            8
                                                                 Michelle C. Doolin
            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                              STATUS CONFERENCE REPORT
   SAN DIEGO
                                                              3.                  CASE NO. 16CV0370-GPC-LL
